United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 6, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40062
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTHONY LAMAR POINTER,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:04-CR-83-1
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Lamar Pointer appeals from his conditional guilty

plea to possession with intent to distribute cocaine, wherein he

reserved his right to appeal the denial of his motion to

suppress.   Pointer argues that the warrantless search of the

vehicle he was driving violated his Fourth Amendment rights

because he was detained beyond the scope of the initial traffic

stop and, additionally, his consent to search the vehicle was

involuntary.   We review the district court’s factual findings for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40062
                                  -2-

clear error and its legal conclusions de novo.     United States v.

Cantu, 230 F.3d 148, 150 (5th Cir. 2000).

     Sgt. Greg Fountain’s questioning of Pointer regarding facts

unrelated to the initial traffic stop prior to initiation of the

computer check of Pointer’s license was not a per se Fourth

Amendment violation.     See United States v. Brigham, 382 F.3d 500,

507-08 (5th Cir. 2004) (en banc).    Moreover, Fountain’s discovery

during the legitimate questioning of Pointer and his passenger,

Pechoka Sanders, of specific facts that supported a reasonable

suspicion of criminal activity rendered the length of the

detention reasonable under the circumstances to resolve such

suspicion.   See id. at 511-12.

     With regard to Pointer’s consent to the search of the

vehicle, the district court’s finding that Pointer’s consent was

voluntarily was not clearly erroneous in light of the record as a

whole.   United States v. Zucco, 71 F.3d 188, 191 (5th Cir. 1995).

Even if it is assumed arguendo that the district court erred in

finding that Pointer’s custodial status weighed in favor of a

finding of voluntariness, no one factor is determinative, and the

district court’s findings that an absence of coercive police

tactics, Pointer’s cooperation, and his education and

intelligence weighed in favor of a finding of voluntariness were

not clearly erroneous.     See United States v. Dortch, 199 F.3d

193, 201 (5th Cir. 1999).

     AFFIRMED.